Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicants’ Drawings filed on August 28, 2020 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: One of the more relevant references discovered from the search of the U. S. examiner is KR 10 2018 0 027 487 A.  The figure printed on the face of this KR 10 2018 0 027 487 A document shows a device for treating raw water that includes the similar features of providing a housing; an inlet for the raw water and also a coagulant (which are injected into a pool of liquid w/in this housing); at least one rotary propeller (evidently, for promoting the mixing the components in this pool of liquid); a baffle plate that appears to extend from the top of the housing into the midst of the pool of liquid w/in this housing and also allows passage of liquid through an opening that extends from the bottom of this baffle to the bottom or floor of this housing, and also a plurality of gas sparging means (evidently for injecting air into this pool of liquid).  However, this housing has nothing to do the w/ the Applicants’ claimed objective of providing a mixer for treating ash derived from a combustion process w/ hydrated lime and water to produce a mixture that is suitable for use in a (flue gas) desulfurization system (as embraced in the scope of at least the preambles set forth in all of the Applicants’ independent claims).  In other words, this KR 10 2018 0 027 487 A appears to be non-analogous art.  Hence, all of the Applicants’ independent claims (as well as the claims that are directly or indirectly dependent thereon) have been allowed over the teachings provided in this KR 10 2018 0 027 487 A reference (as well as the rest of the art of record).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
U. S. Pat. 3,806,452; CN 105 413 521 A and also EP 0 671 203 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736